NOTE: This order is nonprecedential.

      uiteb ."-tettes' Court of Appeett5
          for tbe jfeberat Circuit

               ROSE M. DEWS-MILLER,
                    Plaintiff-Appellant,
                             v.
                 HILLARY CLINTON,
               SECRETARY OF STATE,
                   Defendant-Appellee.

                        2010-1387

   Appeal from the United States District Court for the
District of Columbia in case no. 06-CV-1764, Judge
Gladys Kessler.

                      ON MOTION


                        ORDER
    Upon consideration of Rose M. Dews-Miller's recently
filed notice of appeal, we consider whether we should
transfer Dews-Miller's appeal to the United States Court
of Appeals for the District of Columbia Circuit.
    Dews-Miller appeals a decision issued by the United
States District Court for the District of Columbia granting
the Secretary of State's motion to dismiss or, in the alter-
DEWS-MILLER v. CLINTON	                                         2


native, for summary judgment. The district court's dis-
missal order indicates that Dews-Miller sought relief
pursuant to Title VII of the Civil Rights Act of 1964, the
Civil Service Reform Act, the Whistleblower Protection
Act of 1989, and the First and Fourth Amendments of the
United States Constitution.
    This court's jurisdiction over appeals of district court
decisions is limited primarily to cases involving patents
and suits against the United States not exceeding
  10,000. See 28 U.S.C. § 1295 (a)(1), (2). Thus, it appears
that this court lacks jurisdiction over Dews-Miller's
appeal.
    Accordingly,
    I T Is ORDERED THAT:
         Absent a response received by this court within 14
days of the date of filing of this order, this case will be
transferred to the United States Court of Appeals for the
District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
          The briefing schedule is stayed.
                                    F OR T HE C OURT

    JUL 2 7 2010                    Is! Jan   Horbaly
       Date                         Jan Horbaly
                                    Clerk
cc: Charles G. Byrd, Jr., Esq.
    Sameer P. Yerawadekar, Esq.
s17                                                    F ILE
                                              U.S. COURT OF APPEALS FOR
                                                 THE FEDERAL CIRCUIT

                                                         2 7 2010

                                                     JAN HORBALY
                                                        CLERK